dDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 24, 2020 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 5, 13 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Comer (US Patent No. 4,022,919; May 10, 1977) in view of Heng, Lynn (Flavour Aspects of Pea and its Protein Preparations in Relation to Novel Protein Foods, 2005; Retrieved from Internet URL: https://pdfs.semanticscholar.org/d8c5/e06d608d75b9ce0d7bc2a73019751bacd292.pdf?_ga=2.152115377.943493094.1582052627-1366204452.1582052627).
Regarding claims 1-2 and 33-34, Comer discloses a deflavored pea composition having no pea flavor or bitter taste (col 1 lines 5-10), wherein the pea composition comprises protein in excess of 24%, including levels of 60% (col 2 lines 40-46), thus overlapping the claimed range of not more than about 60% by weight. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
While Comer discloses a deflavored pea composition, Comer is silent with respect to the amount of saponins, including free and bound, within the pea composition.
Comer, however, is directed towards a deflavored pea composition, which is the same as the instant invention. Comer discloses that the deflavored pea composition is made by steam cooking an aqueous pea slurry having 35% solids (35 pounds of pea flour in 65 pounds of water; col 5 line 68) to form a cooked pear slurry. Comer discloses that suitable conditions for steam cooking are preferably temperatures above 100 C, which is 212 F and therefore overlaps the claimed range of 150 to 300 F, at a pressure of about 5 psi for 3 to 9 minutes (col 2 lines 60-65), thus falling within the claimed range of a time of about 30 seconds to about 10 minutes and a pressure of about 5 psi to about 60 psi. 

It is apparent, however, that the instantly claimed amount of 33% and that taught by Comer are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 35% disclosed by Comer and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 33% disclosed in the present claims is but an obvious variant of the amounts disclosed in Comer, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
 Comer further teaches that the cooked pea slurry is dried by convention drying methods (col 5 lines 50-56), such as drum dried at a temperature of 100 C or more, which is 212 F or more (col 6 lines 40-50), thus overlapping the claimed range of 100 to 280 F. With respect to the time for drum drying, Comer fails to specifically teach a time, however, Comer discloses that the drum drying is performed to remove excess water (col 5 lines 50-55) and therefore it would have been obvious to one of ordinary skill in 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) In the instant case, there is nothing unexpected regarding varying the drum drying time as it will result in a pea composition having more or less water. 
While applicant has presented process limitations in a product claim, Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 
The examiner has outlined above that the product of Comer is produced by the same method as claimed. Both used steam cooking and drum drying and further teach similar processing conditions for both the steam cooking and drum drying.  Therefore, the product as claimed is obvious over the prior of the prior art as both the prior art and 
With respect to the bound and free saponin content in the deflavored pea composition, while Comer discloses a deflavored composition prepared using a similar method as the instant invention, Comer is silent with respect to the saponin content. 
Heng discloses flavor characteristics of peas and further teaches that saponins give pea compositions bitter flavor and typically range from 0.8 to 2.5 g/kg (page 10), which is 800 to 2500 ppm (e.g. total saponin content of untreated pea composiitons).
 Heng further teaches that the bound saponins are volatile components that give pea compositions bitter flavor. While the saponin number taught by Heng is higher than the claimed range of 10 to 150 ppm of bound saponins, and further 10 to 1500 total saponins, the amount disclosed by Heng is directed towards untreated pea compositions, wherein the bitter taste and pea flavor have not yet been removed.
As Comer discloses preparing a deflavored pea compositing by a similar method as claimed and further teaches that the deflavored pea composition has volatile components removed in order to remove the bitter taste, it would have been obvious for the deflavored pea composition of Comer to have a reduced saponin content based upon what is taught by Heng, which teaches that bound saponins give pea compositions bitter flavor. 
Treating a pea composition having 800 to 2500 ppm saponins in Heng according the method taught by Comer would expectedly reduce the saponin content to below the amount, e.g. 800 to 2500 ppm, taught by Heng. Heng discloses that saponins give pea compositions bitter flavor and therefore treating the pea composition to remove the 
With respect to the exact amount of total saponins, as well as the free and bound saponins, the examiner notes that such amounts would depend on the pea variety as Heng discloses that different varieties having different levels of saponins. It further would depend on the processing parameters for removing the saponins. Comer teaches that steam cooking and drum drying effectively removes bitter taste from pea composition and such processing would therefore effectively remove saponins as the saponins contribute to the bitter flavor in pea compositions. It is well within the ordinary skill in the art to vary the pea variety or processing conditions, such as time and temperature for steam cooking and drum drying, through routine experimentation to result in a pea composition having a final desired saponin content.
With respect to the molecular weight of the saponins present in the pea composition, the examiner notes that the molecular weight would be dependent on the type of saponin present, which depends on the specific pea variety. Therefore, as stated above, it is well within the ordinary skill in the art to vary the type and amount of saponins depending on the processing parameters and the pea variety used. 
Regarding claim 5, as stated above, Heng discloses that saponins give pea compositions bitter flavor and Comer is directed towards removing the bitter taste and pea flavor. Therefore, treating the pea composition to remove the bitter taste and pea flavor would expectedly result in a pea composition having a reduced saponin content.
With respect to reducing the saponin content by about 50 to 95% as compared to unprocessed pea compositions, the exact amount is merely an obvious variant over the 
Regarding claim 13, Comer discloses that the pea composition is pea flour (col 1 lines 5-10). 


Response to Declaration
The Declaration under 37 CFR 1.132 filed Nov. 24, 2020 is insufficient to overcome the 103 rejection as set forth in the last Office action.
Applicant states on page 1 that the instant invention relates to the unexpected discovery that saponins can be modified to remove unwanted flavors while also retaining sufficient native functionality of pea proteins.
This is not found persuasive as the prior art discloses that unwanted flavors are removed from pea compositions using the same method as the instant invention. Comer discloses subjecting a pea composition to steam cooking and drum drying to result in a deflavored pea compoisiton wherein the volatile components having a bitter taste have been removed. Heng discloses that saponins are the volatile components that give pea compositions the bitter and unwanted flavors. Therefore, as Comer discloses that the volatile components have been removed, Comer discloses that a saponin content has been reduced. 

With respect to Comer teaching away from drum drying, this is not found persuasive as Comer discloses that drum drying effectively debitters the pea composition. While, Comer also discloses other known drying techniques, Comer 
clearly teaches that drum drying is useful. As stated in MPEP 2123: Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)
With respect to the exact amount of total saponins, as well as the free and bound saponins, the examiner notes that such amounts would depend on the pea variety as Heng discloses that different varieties having different levels of saponins. It further would depend on the processing parameters for removing the saponins. Comer teaches that steam cooking and drum drying effectively removes bitter taste from pea composition and such processing would therefore effectively remove saponins as the saponins contribute to the bitter flavor in pea compositions. It is well within the ordinary skill in the art to vary the pea variety or processing conditions, such as time and temperature for steam cooking and drum drying, through routine experimentation to result in a pea composition having a final desired saponin content.
For the reasons stated above, the Declaration is not found persuasive. 


Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues that the instant invention relates to the unexpected discovery that saponins can be modified to remove unwanted flavors while also retaining sufficient native functionality of pea proteins.
This is not found persuasive as the prior art discloses that unwanted flavors are removed from pea compositions using the same method as the instant invention. Comer discloses subjecting a pea composition to steam cooking and drum drying to result in a deflavored pea compoisiton wherein the volatile components having a bitter taste have been removed. Heng discloses that saponins are the volatile components that give pea compositions the bitter and unwanted flavors. Therefore, as Comer discloses that the volatile components have been removed, Comer discloses that a saponin content has been reduced. 
Applicant has not presented any data regarding a comparison of the closest prior art to show that the instant invention produces new and unexpected results over the prior art. Again, as stated above, Comer discloses using the same method as claimed to produce a deflavored pea composition and therefore it is not clear how the composition of the instant invention is different from the composition of Comer. 
With respect to Comer teaching away from drum drying, this is not found persuasive as Comer discloses that drum drying effectively debitters the pea composition. While, Comer also discloses other known drying techniques, Comer 
clearly teaches that drum drying is useful. As stated in MPEP 2123: Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)
With respect to the exact amount of total saponins, as well as the free and bound saponins, the examiner notes that such amounts would depend on the pea variety as Heng discloses that different varieties having different levels of saponins. It further would depend on the processing parameters for removing the saponins. Comer teaches that steam cooking and drum drying effectively removes bitter taste from pea composition and such processing would therefore effectively remove saponins as the saponins contribute to the bitter flavor in pea compositions. It is well within the ordinary skill in the art to vary the pea variety or processing conditions, such as time and temperature for steam cooking and drum drying, through routine experimentation to result in a pea composition having a final desired saponin content.
For the reasons stated above, applicant’s arguments are not found persuasive and the 103 rejection is maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHANIE A COX/Examiner, Art Unit 1791